[DO NOT PUBLISH]


                  IN THE UNITED STATES COURT OF APPEALS
                                                                               FILED
                            FOR THE ELEVENTH CIRCUITU.S. COURT OF APPEALS
                              ________________________ ELEVENTH CIRCUIT
                                                                           MAR 16, 2010
                                     No. 08-16657                           JOHN LEY
                               ________________________                       CLERK


                         D. C. Docket No. 07-00134-CV-2-RDP

ALABAMA DENTAL ASSOCIATION, THE
in an associational capacity on behalf
of its members, et al.,

                                                                                     Plaintiffs,

LEW MITCHELL, D.M.D.,
                                                                           Plaintiff-Appellee,

                                            versus

BLUE CROSS & BLUE SHIELD OF ALABAMA, INC.,

                                                                       Defendant-Appellant.

                               ________________________

                      Appeal from the United States District Court
                         for the Northern District of Alabama
                            _________________________

                                      (March 16, 2010)

Before HULL, WILSON and FARRIS,* Circuit Judges.

       *
         Honorable Jerome Farris, United States Circuit Judge for the Ninth Circuit, sitting by
designation.
PER CURIAM:

      Blue Cross & Blue Shield of Alabama, Inc. (BCBS) appeals the district

court’s order remanding this case to state court. BCBS argues that the district

court was compelled to retain jurisdiction pursuant to the federal officer removal

statute, 28 U.S.C. § 1442(a)(1). BCBS also argues that the district court abused its

discretion by failing to exercise supplemental jurisdiction.

      As a preliminary matter, we resolve a jurisdictional issue that was carried

with the case: whether under 28 U.S.C. § 1447(d) we can review the district court’s

decision to remand. The district court remanded after first concluding there was no

federal officer removal jurisdiction, then electing not to retain jurisdiction over

state-law claims pursuant to 28 U.S.C. § 1367(c)(3). In Carlsbad Tech., Inc. v.

HIF Bio, Inc., 129 S. Ct. 1862, 1866 (2009), the Supreme Court recently made

clear our power to review such a decision. This case differs from a remand for lack

of subject-matter jurisdiction that is not reviewable. Both sides agree that

Carlsbad confirms this Court’s jurisdiction over this appeal.

      We have reviewed the briefs and received the benefit of oral argument.

Finding no reversible error, we affirm the remand of the Second Amended

Complaint to state court.

      AFFIRMED.



                                           2